DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 3/21/2022 is acknowledged.  The traversal is on the ground(s) that the restriction fails to establish the X reference cited in the ISR anticipates claim 1. 
Regarding Applicant’s arguments with respect to the X reference found in the international search report, this is not found persuasive because as evidenced by the cited search report, there are no special technical features that make a contribution over the prior art. Further, Applicant has not persuasively argued that the International Search Authority erred in identifying US3083447 as an "X" reference. Such references on a search report provide prima facie evidence that the Groups in question have no special technical features that make a contribution over the prior art. In the absence of a persuasive traverse, the restriction requirement is deemed proper and made final.  Furthermore, a reference need not be anticipatory to show lack of unity.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-15 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/21/2022.  Regarding claims 17-19, Examiner contends these lack unity of invention with the elected invention, as the two groups share the same group of features that are known in the art (as the features of previously presented claim 1 are present in both claims).  
Quayle Action
This application is in condition for allowance except for the following formal matters:
This application is in condition for allowance except for the presence of claims 13-18
and 20-36 directed to an invention non-elected with traverse in the reply filed on 6/12/2019.
Applicant is given TWO MONTHS from the date of this letter to cancel the noted claims or take
other appropriate action (37 CFR 1.144 ). Failure to take action during this period will be treated
as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to
issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will
be passed to issue.
	Prosecution on the merits is closed in accordance with the practice under Ex parte
Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from
the mailing date of this letter.
Allowable Subject Matter
Claims 1, 3-13, and 16 are allowed.
The closest art of record is Andersen (US3083447), Dong (CN107504840), and Williams (US20050109494).
Andersen teaches a heat exchanger substantially as claimed (See Fig. 1-5), however, fails to teach or suggest wherein the first securing region (16b) is welded to an additional bracket element or an additional web via a welded connection.  Dong teaches a heat exchanger with a tube wound around a core tube, however, does not cure the deficiencies of Andersen.  Williams teaches a first securing region with an elevation and depression, however, fails to cure the deficiencies of Andersen. 
Thus, Andersen (US3083447), Dong (CN107504840), and Williams (US20050109494) alone, or in combination with any other known prior art does not anticipate or render obvious the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763